--------------------------------------------------------------------------------

Exhibit 10.3
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Amended and Restated Employment Agreement (this “Agreement”) is dated as of
September 29, 2011 (the “Effective Date”), and is made by and among Avatar
Holdings Inc. (the “Company”), Avatar Properties Inc. (“Avatar”) and Carl Mulac
(“Executive”).
 
A. The Company, Avatar and Executive previously entered into that certain
Employment Agreement dated October 22, 2010 (the, “Original Agreement”).
 
B. The Company and Executive now wish to replace entirely the Original Agreement
with this Agreement effective from and after January 1, 2011.
 
NOW, THEREFORE, Avatar, Executive and the Company hereby agree as follows:
 
1.             Employment.  Subject to the terms and conditions of this
Agreement, the Company shall continue to employ Executive as its Executive Vice
President and President of Avatar. Executive shall remain employed by the
Company as its Executive Vice President and President of Avatar.
 
2.             Term; Position and Responsibilities.
 
(a)    Term.  Although the Executive’s employment commenced as of October 22,
2010, this Agreement shall be the sole agreement governing Executive’s
employment from and after January 1, 2011.  Notwithstanding anything to the
contrary anywhere else, subject only to the terms of this Agreement, Executive’s
employment with the Company is “at will,” meaning that either Executive or the
Company may terminate Executive’s employment at any time and for any reason,
with or without cause or notice.  In the event of any such termination of
employment, this Agreement will terminate other than with respect to those
provisions that are intended to survive beyond any such termination, which
provisions shall survive in accordance with their terms.
 
(b)    Position and Responsibilities.  While Executive is employed by the
Company (such period of employment, the “Term”), he shall serve as the Company’s
Executive Vice President and Avatar’s President and shall report to the Chief
Executive Officer of the Company (the “CEO”).  Executive shall have such duties
and responsibilities as are customarily assigned to individuals serving in such
positions, and such other duties consistent with Executive’s position as the CEO
may specify from time to time.  Executive shall devote all of his skill,
knowledge and business time to the performance of such duties and
responsibilities, except for time spent performing services for any charitable,
religious or community organizations, so long as such services do not materially
interfere with the performance of Executive’s duties hereunder.
 
3.    Compensation.
 
(a)    Base Salary.  Commencing on January 1, 2011, the Company shall pay
Executive an annualized base salary of $300,000, which shall be paid in periodic
installments on the Company’s regular payroll dates (“Base Salary”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Annual Target Bonus. For each fiscal year of the Company that ends during
the Term, Executive shall be eligible to receive a bonus, which shall be
targeted at 100% of Base Salary (the “Target Bonus”).  The actual amount of
Executive’s bonus, as determined under this Section 3(b), shall depend upon the
level of Performance Targets (as defined below) that are achieved by the
Company.  “Performance Targets” means the objective performance goals (which
determine 75% of the bonus) and subjective performance goals (which determine
25% of the bonus) that are established by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of the Company (the
“Board”), on or before the end of the first quarter of the calendar year to
which such Performance Targets relate (and, with respect to calendar year 2012,
that are established by the Compensation Committee within 30 days following the
Effective Date).  With respect to the determination of the bonus under this
Section 3(b): (i) if 100% of the Performance Targets are achieved in a given
year, Executive will be paid a bonus equal to the Target Bonus; (ii) if the
Company’s achievement of the objective performance goals for the applicable year
is greater than or less than 100% of the objective portion of the Performance
Targets, the portion of the bonus determined by reference to such objective
performance goals shall be calculated by mathematical interpolation (provided,
however, that the Compensation Committee may determine a maximum level of
objective performance goals, above which no additional bonus will be paid, and a
minimum level of objective performance goals, below which no portion of the
bonus attributable to objective performance goals will be paid); and (iii) the
portion of the bonus determined by reference to the subjective performance goals
shall be determined by the Compensation Committee in its sole discretion.  Any
bonus that becomes payable pursuant to this Section 3(b) (“Bonus”) shall be paid
to Executive on the date bonuses are paid to employees of the Company generally
(or, if later, as soon as reasonably practicable following the Compensation
Committee’s determination whether and to what extent the Performance Targets for
the applicable fiscal year have been achieved and its calculation of the Bonus
for such applicable fiscal year).  Notwithstanding anything to the contrary
contained in this Agreement or any applicable bonus plan, program or
arrangement, Executive shall be paid the achieved Bonus only if Executive is
employed on the date the Bonus is paid in accordance with this Section 3(b) or
if Executive is terminated without Cause as described in Section 7(e) herein.

 
4.             Equity.
 
(a)    Grant of Restricted Stock.  All unvested stock awards under the Original
Agreement shall be terminated as of the Effective Date.  Effective as of the
Effective Date, the Company shall grant to Executive an award (the “Restricted
Stock Award”) of 156,000 restricted shares of the Company common stock (“Common
Stock”), subject to the approval of the Board and such other approvals as the
Board may deem necessary or required for such grant.  The Restricted Stock Award
shall be governed by the Avatar Holdings Inc. Amended and Restated 1997
Incentive and Capital Accumulation Plan (2011 Restatement) (the “CAP Plan”), the
award agreement that the Company and Executive shall enter into as of the date
of grant (the “Award Agreement”), this Section 4, and Section 7 below. The
Restricted Stock Award shall vest as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)    Except as set forth in Section 7(c) below, one hundred twenty thousand
(120,000) shares shall vest, and all restrictions on such vested shares shall
lapse, as follows:
 
A.             20% of the shares will vest on the December 31 of the year in
which the price per share of Common Stock equals or exceeds $20 for 20 trading
days out of any consecutive 30-day period (but only if such event occurs prior
to December 31, 2012);
 
B.             20% of the shares will vest on the December 31 of the year in
which the Company invests $100 million or more (in the aggregate) for new
assets, including through a merger, acquisition or other corporate transaction
(but only if such event occurs prior to December 31, 2013);
 
C.             30% of the shares will vest on the December 31 of the year in
which the price per share of Common Stock equals or exceeds $24 for 20 trading
days out of any consecutive 30-day period (but only if such event occurs prior
to December 31, 2014); and
 
D.             30% of the shares will vest on the December 31 of the year in
which the Company first becomes profitable after the Effective Date (but only if
such event occurs prior to the end of fiscal year 2015); and
 
(ii)    thirty-six thousand (36,000) shares (the “Time-Based Award”) shall vest,
and all restrictions on such vested shares shall lapse, as follows:  (A) 9,000
shares on December 31, 2011, (B) 9,000 shares on December 31, 2012, (C) 9,000
shares on December 31, 2013, and (D) 9,000 shares on December 31, 2014, so long
as, in each case, Executive remains continuously employed through each
applicable December 31.
 
(b)    Minimum Shareholding.  Executive shall be required at all times to hold a
number of vested shares of Common Stock having a fair market value equal to or
greater than three times his Base Salary (the “Minimum Shareholding
Requirement”); provided, however, that the Minimum Shareholding Requirement
shall not be in effect until the first time that Executive holds Common Stock
having such a fair market value (i.e., when a sufficient number of shares of the
Restricted Stock Award have vested such that he owns (together with any Common
Stock that he purchases) Common Stock having a fair market value equal to or
greater than three times his Base Salary).  Prior to exceeding the threshold,
Executive may not sell or otherwise dispose of any shares of Common Stock, and
any such sale or other disposition of his shares of Common Stock shall be null
and void.  In addition, once Executive is required to maintain the Minimum
Shareholding Requirement, the portion of any sale or other disposition of his
shares of Common Stock that would result in Executive falling below the Minimum
Shareholding Requirement shall be null and void.  Executive hereby acknowledges
and agrees that he shall promptly execute any reasonable documentation required
by the Company to establish that he is subject to the Shareholding
Requirement.   Notwithstanding anything to the contrary elsewhere, it shall not
be a violation of this Section 4(b) for Executive to sell shares of Common Stock
(including where the Company withholds a sufficient number of shares of Common
Stock upon the vesting of any equity award) to pay any tax liability resulting
from the vesting of any equity award, including but not limited to the
Restricted Stock Award.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)    Change in Control.  Notwithstanding anything to the contrary in the CAP
Plan, in the event a Change in Control (as defined in the CAP Plan) occurs
during the Term, the Restricted Stock Award shall vest in full as of the date of
the Change in Control.
 
5.            Employee Benefits.  During the Term, Executive and his eligible
dependents shall be entitled to participate in all employee benefit plans and
arrangements for executive officers, on terms and conditions set forth in such
programs and plans, as may be amended from time to time (the “Benefits Plans”).
 
6.            Expenses; Vacation
 
(a)    Business Travel, Lodging, etc.  The Company shall reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by
Executive in connection with the performance of services hereunder upon
submission of evidence, satisfactory to the Company, of the incurrence and
purpose of each such expense and otherwise in accordance with the Company’s
expense substantiation policy applicable to its employees as in effect from time
to time.
 
(b)    Vacation.  During the Term, Executive shall be entitled to 20 business
days of paid vacation per calendar year, without carryover accumulation.. If
Executive’s employment is terminated for any reason by either party, any unused
vacation will be forfeited.
 
7.            Termination of Employment
 
(a)    Termination for Any Reason.  Executive’s employment hereunder shall
terminate upon Executive’s death, and may be terminated by the Company, Avatar
or by Executive for any reason, at any time, with or without cause or notice.
 
(b)    Date of Termination. As used in this Agreement, the term “Date of
Termination” shall mean (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; (ii) if Executive’s employment
is terminated by the Company and Avatar or by Executive for any other reason,
the date on which the terminating party(ies) notifies the other party in
writing.
 
(c)    Treatment of Restricted Stock Award.
 
(i)    Termination On or Prior To December 31, 2011.  Notwithstanding anything
to the contrary anywhere else, in the event Executive’s employment is terminated
for any reason on or prior to December 31, 2011, the Restricted Stock Award
shall lapse and immediately terminate in full, and Executive shall have no right
to any shares of Common Stock subject to the Restricted Stock Award.
 
(ii)    Termination On or After January 1, 2012.
 
A.            In the event Executive’s employment is terminated for any reason
(other than for Cause, as defined below), provided that Executive and Company
execute and deliver (and do not revoke) a mutual general release of all claims
against Executive and the Company in form and substance reasonably satisfactory
to the Company (a “Release”), then the number of shares of restricted stock
subject to the Restricted Stock Award that would have vested on December 31 of
the year in which his termination occurs because some or all of the provisions
of Section 4(a)(i)(A) - (C) above were satisfied (but only if such provisions
were satisfied prior to the termination of Executive’s employment) shall vest,
and the restrictions on such vested shares shall lapse, as of the Date of
Termination and the remaining unvested restricted stock subject to the
Restricted Stock Award shall lapse and immediately terminate, and Executive
shall have no right with respect to such stock
 
 
4

--------------------------------------------------------------------------------

 
 
B.            Notwithstanding the foregoing or anything to the contrary anywhere
else, the shares of restricted stock subject to the Restricted Stock Award that
would have vested on December 31 of the year in which Section 4(a)(i)(D) above
was satisfied will not vest if Executive’s employment is terminated for any
reason prior to such December 31.
 
C.            If Executive's employment is terminated by the Company or Avatar
for Cause, then the Restricted Stock Award shall lapse and immediately terminate
in full, and Executive shall have no right to any shares of unvested Common
Stock subject to the Restricted Stock Award.
 
D.            For purposes of this Agreement, “Cause” means Executive’s (1)
failure to perform his material duties for Avatar or the Company, which failure
remains uncured for 30 days after he receives written notice from Avatar or the
Company demanding cure; (2) willful misconduct or gross neglect in the
performance of his duties, or willful failure to abide by good faith
business-related instructions of the Board; (3) breach of any material provision
of this Agreement, which breach remains uncured for 30 days after he receives
written notice from Avatar or the Company demanding cure; (4) conviction of, or
entering a plea of guilty or nolo contendere to, a felony or any misdemeanor or
other crime involving fraud, embezzlement, theft, dishonesty or moral turpitude;
(5) commission of fraud or embezzlement against Avatar or the Company; or (6)
engaging in conduct which is materially injurious to the business or reputation
of Avatar or the Company, including but not limited to any violation of Avatar’s
or the Company’s material policies generally applicable to all executive
officers (including but not limited to the Code of Conduct, Code of Ethics,
policies relating to compliance with applicable securities laws, policies
relating to conduct in the workplace (e.g., sexual harassment, etc.)).
 
(d)    Resignation Upon Termination.  Effective as of any Date of Termination,
Executive shall resign, in writing, from all positions then held by Executive
with Avatar and/or the Company and its affiliates unless otherwise requested by
Avatar or the Company.
 
(e)    Annual Target Bonus. If Executive is terminated without Cause at anytime
during the Term, Executive shall be entitled to any achieved Bonus as of the
Date of Termination, to be paid within 30 days of termination of employment. For
avoidance of doubt it is understood that  achieved Bonus as of the Date of
Termination refers to  such bonus with respect to which the applicable
Performance Targets have been met prior to the Date of Termination.
 
 
5

--------------------------------------------------------------------------------

 
 
8.             Restrictive Covenants
 
(a)    Unauthorized Disclosure.  During the Term and following any termination
thereof, without the prior written consent of the Company, except to the extent
required by an order of a court having competent jurisdiction or under subpoena
from an appropriate government agency, in which event Executive shall use his
best efforts to consult with the Company prior to responding to any such order
or subpoena, and except as required in performance of Executive’s duties
hereunder, Executive shall not disclose any confidential or proprietary trade
secrets, customer lists, drawings, designs, marketing plans, management
organization information (including, but not limited to, data and other
information relating to members of the Board, Avatar or the Company or any of
their affiliates or to the management of Avatar or the Company or any of their
affiliates), operating policies or manuals, business plans, financial records,
or other financial, commercial, business or technical information (i) relating
to Avatar or the Company or any of their affiliates; or (ii) that Avatar or the
Company or any of their affiliates may receive belonging to customers or others
who do business with Avatar or the Company or any of their affiliates
(collectively, “Confidential Information”) to any third Person (as defined
below) unless such Confidential Information has been previously disclosed to the
public generally or is in the public domain, in each case, other than by reason
of Executive’s breach of this Section 8(a).
 
(b)    Non-Competition.  During the period beginning on the date hereof and
ending on the date that is six months after the Date of Termination (the
“Restriction Period”),  Executive shall not, directly or indirectly, own any
interest in, operate, join, control or participate as a partner, shareholder,
member, director, manager, officer, or agent of, enter into the employment of,
act as a consultant to, or perform any services for any entity that is in
competition with the business of Avatar or the Company or any of their
affiliates within 100 miles of any jurisdiction in which Avatar or the Company
or any of their affiliates is engaged, or in which any of the foregoing has
documented plans to become engaged of which Executive has knowledge at the time
of Executive’s termination of employment; provided, however, that it shall not
be a violation of this Section 8(b) if the Executive owns less than 5% (as a
passive investment) in any public company.
 
(c)    Non-Solicitation of Employees.  During the Restriction Period, Executive
shall not, directly or indirectly, for Executive’s own account or for the
account of any other natural person, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity (each, a “Person”) in any jurisdiction in which Avatar or the
Company or any of their affiliates has commenced or has made plans to commence
operations during the Term, (i) solicit for employment, employ or otherwise
interfere with the relationship of Avatar or the Company or any of their
affiliates with any natural person throughout the world who is or was employed
by or otherwise engaged to perform services for Avatar or the Company or any of
their affiliates at any time during the Term; or (ii) induce any employee of
Avatar or the Company or any of their affiliates to engage in any activity which
Executive is prohibited from engaging in under any of this Section 8 or to
terminate such employee’s employment with Avatar or the Company or such
affiliate.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)    Non-Solicitation of Business Relationships.  During the Restriction
Period, Executive shall not, directly or indirectly, for Executive’s own account
or for the account of any other Person, in any jurisdiction in which Avatar or
the Company or any of their affiliates has commenced or made plans to commence
operations, solicit, interfere with, or otherwise attempt to establish any
business relationship of a nature that is competitive with the business or
relationship of Avatar or the Company or any of their affiliates with any Person
throughout the world which is or was a customer, client, distributor, supplier
or vendor of Avatar or the Company or any of their affiliates at any time during
the Term.
 
(e)    Nondisparagement.  Executive agrees that he will not, directly or
indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way Avatar or the Company or any of their affiliates or any
of their personnel, nor shall he, directly or indirectly, engage in any other
conduct or make any other statement that could be reasonably expected to impair
the goodwill of Avatar or the Company or any of their affiliates or the
reputation of Avatar or the Company or any of their affiliates, in each case
except to the extent required by law (and then only after consultation with
Avatar and the Company to the extent possible) or to enforce the terms of this
Agreement.
 
(f)    Return of Documents.  In the event of the termination of Executive’s
employment, Executive shall deliver to the Company (i) all property of Avatar
and the Company and any of their affiliates then in Executive’s possession; and
(ii) all documents and data of any nature and in whatever medium of Avatar and
the Company and any of their affiliates, and Executive shall not take with
Executive any such property, documents or data or any reproduction thereof, or
any documents containing or pertaining to any Confidential Information.
 
(g)    Confidentiality of Agreement.  The parties to this Agreement agree not to
disclose its terms to any Person, other than their attorneys, accountants,
financial advisors or, in Executive’s case, members of Executive’s immediate
family or, in Avatar’s or the Company’s case, for any reasonable purpose that is
reasonably related to its business operations; provided, that this Section 8(g)
shall not be construed to prohibit any disclosure required by law or in any
proceeding to enforce the terms and conditions of this Agreement.
 
(h)    Cooperation.  Executive agrees that at all times following the
termination of his employment, he will cooperate in all reasonable respects with
Avatar and the Company and their affiliates in connection with any and all
existing or future litigation, actions or proceedings (whether civil, criminal,
administrative, regulatory or otherwise) brought by or against Avatar or the
Company or any of their affiliates, to the extent Avatar or the Company
reasonably deems Executive’s cooperation necessary.  The Company shall reimburse
Executive for all reasonable out-of-pocket expenses incurred by Executive as a
result of such cooperation.
 
 
7

--------------------------------------------------------------------------------

 
 
9.            Certain Acknowledgments; Injunctive Relief with Respect to
Covenants; Company Non-Disparagement.
 
(a)    Certain Acknowledgements.  Executive acknowledges and agrees that
Executive will have a prominent role in the development of the goodwill of
Avatar and the Company and their affiliates, and has and will establish and
develop relations and contacts with the principal business relationships of
Avatar and the Company and their affiliates in the United States of America and
the rest of the world, all of which constitute valuable goodwill of, and could
be used by Executive to compete unfairly with, Avatar or the Company or such
affiliates and that (i) in the course of Executive’s employment with Avatar and
the Company, Executive will obtain confidential and proprietary information and
trade secrets concerning the business and operations of Avatar and the Company
and their affiliates in the United States of America and the rest of the world
that could be used to compete unfairly with Avatar and the Company and their
affiliates; (ii) the covenants and restrictions contained in Section 8 are
intended to protect the legitimate interests of Avatar and the Company and their
affiliates in their respective goodwill, trade secrets and other confidential
and proprietary information; and (iii) Executive desires to be bound by such
covenants and restrictions.
 
(b)    Injunctive Relief.  Executive acknowledges and agrees that the covenants,
obligations and agreements of Executive contained in Section 8 relate to
special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause Avatar and the
Company and their affiliates irreparable injury for which adequate remedies are
not available at law.  Therefore, Executive agrees that Avatar and the Company
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) to restrain Executive from
committing any violation of such covenants, obligations or agreements.  These
injunctive remedies are cumulative and in addition to any other rights and
remedies Avatar or the Company may have.
 
(c)    Nondisparagement.  The Company agrees that it shall not, directly or
indirectly, engage in any conduct or make any statement disparaging or
criticizing Executive in any way, nor shall it engage in any other conduct or
make any other statement that could be reasonably expected to impair Executive’s
goodwill or reputation, except to the extent required by law, and then only
after consultation with Executive to the extent possible, or to enforce the
terms of this Agreement.
 
10.          Tax Matters.
 
(a)    Tax Withholding.  All taxable compensation payable to Executive pursuant
to this Agreement shall be subject to any applicable withholding taxes and such
other taxes as are required under Federal law or the law of any state or
governmental body to be collected with respect to compensation paid by Avatar or
the Company to Executive.
 
(b)    Section 409A.  The intent of the parties is that payments and benefits
under this Agreement comply with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), to the extent subject thereto, and accordingly,
to the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance therewith.  Notwithstanding anything contained
herein to the contrary, Executive shall not be considered to have terminated
employment with Avatar or the Company for purposes of any payments under this
Agreement which are subject to section 409A of the Code until the Executive has
incurred a “separation from service” from Avatar and the Company within the
meaning of section 409A of the Code.  Each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separate identified
payment for purposes of section 409A of the Code.  Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following an Executive’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Executive’s separation from service (or, if earlier, the
Executive’s date of death).  To the extent required to avoid an accelerated or
additional tax under section 409A of the Code, amounts reimbursable to Executive
under this Agreement shall be paid to Executive on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in kind benefits provided to Executive)
during one year may not affect amounts reimbursable or provided in any
subsequent year.  Neither Avatar nor the Company makes any representation that
any or all of the payments described in this Agreement will be exempt from or
comply with section 409A of the Code and makes no undertaking to preclude
section 409A of the Code from applying to any such payment.
 
 
8

--------------------------------------------------------------------------------

 
 
(c)    Section 280G.  Notwithstanding anything in this Agreement to the
contrary, in the event that any payment or benefit received or to be received by
Executive (including any payment or benefit received in connection with a
“Change in Control” (as defined in the Plan) or the termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits being hereinafter
referred to as the “Total Payments”) would not be deductible (in whole or part)
by Avatar or the Company as a result of section 280G of the Code, then, to the
extent necessary to make the maximum amount of the Total Payments deductible,
the portion of the Total Payments that do not constitute deferred compensation
within the meaning of section 409A of the Code shall first be reduced (if
necessary, to zero), and all other Total Payments shall thereafter be reduced
(if necessary, to zero), with cash payments being reduced before non-cash
payments, and payments to be paid last being reduced first.
 
11.   Entire Agreement.  This Agreement constitutes the entire agreement between
Avatar and the Company and Executive with respect to the subject matter hereof,
and supersedes all undertakings and agreements, whether oral or in writing,
previously entered into by Avatar or the Company and Executive with respect
thereto.  All prior correspondence and proposals (including, but not limited to,
summaries of proposed terms) and all prior offer letters, promises,
representations, understandings, arrangements and agreements relating to such
subject matter (including, but not limited to, those made to or with Executive
by any other person) are merged herein and superseded hereby.
 
12.   General Provisions
 
(a)    Binding Effect; Assignment.  This Agreement shall be binding on and inure
to the benefit of Avatar and the Company and its respective successors and
permitted assigns.  This Agreement shall also be binding on and inure to the
benefit of Executive and Executive’s heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, except as
provided pursuant to this Section 12(a).  Avatar or the Company may affect such
an assignment without prior written approval of Executive upon the transfer of
all or substantially all of its business and/or assets (by whatever means).
 
 
9

--------------------------------------------------------------------------------

 
 
(b)    Indemnification; D&O Insurance.  Executive shall be indemnified and held
harmless (including the advancement of attorneys’ fees) to the fullest extent
permitted or authorized by the Company’s by-laws or other applicable plan,
program, agreement or arrangement of the Company.  The rights conferred in this
Section 12(b) shall continue as to Executive even if he ceases to be a director
or officer of the Company and shall inure to the benefit of Executor’s heirs,
executors and administrators.  The Company shall also provide Executive with
coverage under its directors’ and officers’ liability insurance policy (or
policies) to the same extent provided to its other senior executive officers
generally.
 
(c)    Governing Law; Waiver of Jury Trial.
 
(i)    Governing Law; Consent to Jurisdiction.  This Agreement shall be governed
in all respects, including as to interpretation, substantive effect and
enforceability, by the internal laws of the State of New York, without regard to
conflicts of laws provisions thereof that would require application to the laws
of another jurisdiction other than those that mandatorily apply.  Each party
hereby irrevocably submits to the jurisdiction of the courts of the State of New
York and the federal courts of the United States of America located in New York,
NY, solely in respect of the interpretation and enforcement of the provisions of
this Agreement and in respect of the transactions contemplated hereby.  Each
party hereby waives and agrees not to assert, as a defense in any action, suit
or proceeding for the interpretation and enforcement hereof, or in respect of
any such transaction, that such action, suit or proceeding may not be brought or
is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement may not be enforced in or by such
courts.  Each party hereby consents to and grants any such court jurisdiction
over the person of such parties and over the subject matter of any such dispute
and agree that the mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 12(d) or in such
other manner as may be permitted by law, shall be valid and sufficient service
thereof.
 
(ii)    Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each party hereby irrevocably
and unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement.  Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (B) each such party
understands and has considered the implications of this waiver; (C) each such
party makes this waiver voluntarily; and (D) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 12(c)(ii).
 
 
10

--------------------------------------------------------------------------------

 
 
(d)    Amendments; Waiver.  No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing by Executive and the Company or Avatar.  No waiver by any party
hereto at any time of any breach by any other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No waiver of any provision of
this Agreement shall be implied from any course of dealing between or among the
parties hereto or from any failure by any party hereto to assert its rights
hereunder on any occasion or series of occasions.
 
(e)    Notices.  Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing; (ii) delivered
personally, by facsimile, by electronic mail, by courier service or by certified
or registered mail, first class postage prepaid and return receipt requested;
(iii) deemed to have been received on the date of delivery or, if so mailed, on
the third business day after the mailing thereof; and (iv) addressed to the
party at the address the Company has on file (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof).
 
(f)    Survival.  Avatar, the Company and Executive hereby agree that the
applicable provisions of this Agreement shall survive the expiration of the Term
in accordance with their terms.
 
(g)    Further Assurances.  Each party hereto agrees with the other party hereto
that it will cooperate with such other party and will execute and deliver, or
cause to be executed and delivered, all such other instruments and documents,
and will take such other actions, as such other parties may reasonably request
from time to time to effectuate the provisions and purpose of this Agreement.
 
(h)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original, but a complete set
of all such counterparts together will constitute the same instrument.  Legible
fax copies, scanned copies and photocopies of documents signed by either Party
are deemed to be equivalent to originals.
 
(i)    Headings.  The section and other headings contained in this Agreement are
for the convenience of the parties only and are not intended to be a part hereof
or to affect the meaning or interpretation hereof.
 
IN WITNESS WHEREOF, each of Avatar and the Company has duly executed this
Agreement by its authorized representative, and Executive has hereunto set
Executive’s hand, in each case effective as of the date first above written.
 
 
11

--------------------------------------------------------------------------------

 
 

  AVATAR PROPERTIES INC.        
By:
/s/ Allen J. Anderson  
Name:
Allen J. Anderson  
Title:
President              
AVATAR HOLDINGS INC.
                   
By:
/s/ Allen J. Anderson  
Name:
Allen J. Anderson  
Title:
CEO & President                          
/s/ Carl Mulac
 
Carl Mulac

 
 
12

--------------------------------------------------------------------------------